Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Election/Restrictions
Claims 4 & 5 as now amended are directed to an invention that lacks unity with the invention originally claimed for the following reasons: 
The inventions of these groups require the technical feature of the amber additive of the instant concern, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi et al.(WO-2004/063088). The special technical feature of the claims, the amber additive of the instant concern are either anticipated or obvious over Choi et al.(WO-2004/063088) {see page 3 line 29 – page 5 line 28, as well as the entire document} and does not make a contribution over the prior art. As such, unity of invention is lacking and restriction is appropriate.
As previously presented claims 4 & 5 were directed towards a use/methods of using the finished product(s) of claim 1. As the language of these claims has shifted towards methods of making products of the originally presented concern, they will now join the grouping of claims 7-9 as being withdrawn for being directed to a non-originally presented grouping of invention.    

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4 & 5 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants’ originally filed supporting disclosure lacks support for the now recited association between health benefits and the range of amber amount values as now set forth by the claims.  Though applicants’ originally filed supporting disclosure identifies a “health” correlation with the utilization of amber, no such association is correlated with the .  
This is a new matter rejection.
     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohmeyer et al.(2010/0227939) in view of Choi et al.(WO-2004/063088).
Mohmeyer et al. discloses preparations of polyurethane foam products prepared from polyol, polyisocyanate, catalysts/polymerization initiators as claimed, stabilizers and additives (see paragraphs [0007]-[0062]) with the disclosed functions of the developed products (paragraph [0008]) being sufficient to construed as cushioned products.
Mohmeyer et al. differs from applicants’ claims in that it does not specifically disclose amber powder as claimed.  However, Mohmeyer et al. does identify other customary additives that may be utilized in their preparations in addition to the solid particles c) of their disclosed invention (paragraph [0060] & [0061]), and Choi et al. discloses selections of additive materials that may include amber  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the amber additive identified by Choi et al. as an additional additive in the preparations of Mohmeyer et al. for the purpose of imparting its recognized antibacterial and/or deodorant effects as well as any accompanying functionally equivalent reinforcing effects in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Additionally, regarding amounts and particle sizes of the particles of the instant concern, Mohmeyer et al. provides overlapping ranges of values for both sizes and amounts of the particles of the instant concern (paragraphs [0060] & [0061]).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the amber particles provided through the combination of Mohmeyer et al. and Choi et al. in any amount and size provided for by Mohmeyer et al. for the purpose of imparting its 
As to claim 6, in that uniform dispersion of amber additive particle throughout the polyurethane foam of the combination of Mohmeyer et al. and Choi et al. would result in the presence of particles at the surface of foams formed, this presence at the surface would be sufficient to constitute a “layer on the outer surface of the polyurethane foam” from the standpoint of patentability.

Applicants’ arguments have been considered.  However, rejection is maintained as set forth above.
The following previous arguments are maintained to be still applicable here:
Choi et al. is sufficient in resolving the deficiency of Mohmeyer et al. that it is looked to in order to resolve, and the number of species does not derogate from its teaching effects which specifically point to amber’s selection as a potential additive for its antibacterial and deodorant effects.
Further, as to sizing and presence, it is held and maintained that this is not a deficiency that Choi et al. is looked to in order to resolve.  An ordinary practitioner looking to determine appropriate particle sizes for the amber of Choi et al. that would have been utilized in the preparations of Mohmeyer et al. would look to the prescriptions for additive particle sizing provided for by Mohmeyer et al.  It is held and maintained that the overlap provided for through Mohmeyer et al.’s teachings and fair suggestions along with its combination with Choi et al. are sufficient in providing for the invention as currently defined by these rejected claims.


.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765